                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                 :   Case No. 3:18-mj-747
                                           :
       Plaintiff,                          :   Magistrate Judge Sharon L. Ovington
                                           :
 vs.                                       :
 ANTHONY JAMES FRANKLIN,                   :
                                           :
       Defendant.                          :
                                           :


                                BINDOVER ORDER


       This matter was set for preliminary examination on November 29, 2018.

Defendant appeared with counsel and waived his right to a preliminary examination. The

Court found the waiver to be knowing and voluntary and therefore orders that Defendant

be bound over to the grand jury to answer the charge.

December 19, 2018                              s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge
